DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I having claims 1-10 drawn to a process for providing a fuel tank assembly in the reply filed on March 29, 2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected fuel tank assembly, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 29, 2022.
Additionally, the Election of Species in the Requirement for Restriction sent on February 11, 2022 is no longer held because the claims are considered generic enough to encompass the multiple species seen in the drawings. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 11 is cancelled. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Goto (JP 2007216935 A) in view of Delserro (US 4153228 A) in further view of Zhangsheng (US 20170259665 A1).
Goto discloses a fuel feed pipe that has:
Mounting a filler-pipe anchor bracket on a fuel filler pipe using a friction fit to produce an uncoated fuel-delivery conduit (Paragraphs [0012-0013]) and to establish several dual-coat flow between the fuel filler pipe and the filler-pipe anchor bracket (Paragraph [0013]), and
wrapping a band included in the friction-fit pipe mount (Paragraph [0013]).
	Goto does not disclose:
A process for providing a fuel tank fill assembly, the process comprising the steps of
the mounting step comprising the steps of engaging a friction-fit pipe mount included in the filler-pipe anchor bracket to a curved exterior surface of the fuel filler pipe to form several dual-coat flow gaps between the curved exterior surface of the fuel filler pipe and an opposed inner surface of the friction-fit pipe mount, the engaging step comprising the steps of 
wrapping a band included in the friction-fit pipe mount and formed to include several friction tabs around the curved exterior surface of the fuel filler pipe and coupling a fastener included in the friction-fit pipe mount to the band to tighten the friction-fit pipe mount around the curved exterior surface of the fuel filler pipe to establish a friction fit between free ends of the friction tabs and the curved exterior surface of the fuel filler pipe to hold the band in a stationary position surrounding a portion of the fuel filler pipe so as to form the several dual- coat flow gaps between the curved exterior surface of the fuel filler pipe and inner surfaces of the band and friction tabs that provide the opposed inner surface of the friction fit pipe mount and 
applying a multi-layer protective coating to exposed portions of the friction-fit pipe mount and the fuel filler pipe included in the uncoated fuel-delivery conduit after the mounting step, the applying step including the steps of first introducing a first coating material into the dual-coat flow gaps to establish a first coating layer located in the several dual-coat flow gaps and adhered to the curved exterior surface of the fuel filler pipe and the opposed inner surface of the friction-fit pipe mount and then second introducing a second coating material into the several dual-coat flow gaps to establish a second coating layer on exposed portions of the first coating layer located in the several dual-coat flow gaps so that multi-layer protective coating is present in the several dual-coat flow gaps on portions of the curved exterior surface of the fuel -2-filler pipe and the opposed inner surface of the friction-fit pipe mount that cooperate to define a boundary of the several dual-coat flow gaps.
	Delserro teaches a clamp that has:
Wrapping a band included in the pipe mount (10, Figure 5) and formed to include several tabs (31, Figure 5) around the curved exterior surface of the pipe (28, Figure 5) and coupling a fastener included in the pipe mount to the band to tighten the pipe mount around the curved exterior surface of the pipe to establish a fit between free ends of the friction tabs and the curved exterior surface of the fuel filler pipe to hold the band in a stationary position surrounding a portion of the pipe so as to form the several gaps between the curved exterior surface of the fuel filler pipe and inner surfaces of the band and abs that provide the opposed inner surface of the pipe mount (Column 4, Lines 10-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Goto to include wrapping a band included in the pipe mount and formed to include several tabs around the curved exterior surface of the fuel filler pipe and coupling a fastener included in the pipe mount to the band to tighten the pipe mount around the curved exterior surface of the fuel filler pipe to establish a friction fit between free ends of the friction tabs and the curved exterior surface of the fuel filler pipe to hold the band in a stationary position surrounding a portion of the fuel filler pipe so as to form the several dual- coat flow gaps between the curved exterior surface of the fuel filler pipe and inner surfaces of the band and friction tabs that provide the opposed inner surface of the pipe mount as taught by Delserro with the motivation to have several gaps surrounding the article to permit.
It also would have been obvious to a person having ordinary skill in the art that the band of Goto can include the tabs of Delserro where the tabs can be used to secure the mount to the pipe of Goto. 
	Goto and Delserro do not teach:
A process for providing a fuel tank fill assembly, the process comprising the steps of
the friction-fit and
applying a multi-layer protective coating to exposed portions of the friction-fit pipe mount and the fuel filler pipe included in the uncoated fuel-delivery conduit after the mounting step, the applying step including the steps of first introducing a first coating material into the dual-coat flow gaps to establish a first coating layer located in the several dual-coat flow gaps and adhered to the curved exterior surface of the fuel filler pipe and the opposed inner surface of the friction-fit pipe mount and then second introducing a second coating material into the several dual-coat flow gaps to establish a second coating layer on exposed portions of the first coating layer located in the several dual-coat flow gaps so that multi-layer protective coating is present in the several dual-coat flow gaps on portions of the curved exterior surface of the fuel -2-filler pipe and the opposed inner surface of the friction-fit pipe mount that cooperate to define a boundary of the several dual-coat flow gaps.
	Zhangsheng teaches a fuel tank fill assembly that has:
A process for providing a fuel tank fill assembly, the process comprising the steps of
applying a multi-layer protective coating to exposed portions of the pipe mount and the fuel filler pipe included in the uncoated fuel-delivery conduit after the mounting step (Paragraphs [0035-0036]), the applying step including the steps of first introducing a first coating material into the dual-coat flow gap to establish a first coating layer located in the dual-coat flow gap and adhered to the curved exterior surface of the fuel filler pipe and the opposed inner surface of the pipe mount (Paragraphs [0036-0037]) and then second introducing a second coating material into the dual-coat flow gap to establish a second coating layer on exposed portions of the first coating layer located in the dual-coat flow gap so that multi-layer protective coating is present in the dual-coat flow gap on portions of the curved exterior surface of the fuel -2-filler pipe and the opposed inner surface of the pipe mount that cooperate to define a boundary of the dual-coat flow gap (Paragraph [0037]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Goto and Delserro to include applying a multi-layer protective coating to exposed portions of the pipe mount and the fuel filler pipe, several dual-coat flow gaps, a first layer, and a second layer, as taught by Zhangsheng with the motivation to apply the coating the pipe when the mount is attached to protect against corrosion.
It also would have been obvious to a person having ordinary skill in the art that the gaps in Delserro can be used to apply multiple layers of coating to the pipe and mount as seen in Zhangsheng. 
	Goto, Delserro, and Zhangsheng do not teach:
		The friction-fit. 
	Current teaches a clamp that has:
		The friction-fit (Column 3, Lines 66-67). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Goto, Delserro, and Zhangsheng to include the friction-fit as taught by Current with the motivation to prevent movement of the pipe being held by the clamp.
It also would have been obvious to a person having ordinary skill in the art that the tabs of Delserro could have the friction-fit of Current.

	The prior art fails, does not disclose or make obvious:
The exact steps recited in sequential order for the process of providing a fuel tank fill assembly. 
	
	The description of the process for providing a fuel tank fill assembly comprising the steps of mounting the filler-pipe anchor bracket on a fuel filler pipe using a friction fit, establishing several dual-coat flow gaps between the fuel filler pipe and the filler-pipe anchor bracket, wrapping the band including the several friction tabs around the curved exterior of the surface, coupling a fastener, applying a multi-layer protective coating to exposed portions of the friction-fit pipe mount, a first coating material and a second coating material, in context of the present application and all other limitations of claim 1 defines a configuration that is not anticipated and not obvious over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Spiro (US 3099054 A) teaches a flexible multi-purpose clamp that has a band, tabs, and a mount-support flange. 
	Takahashi (US 7367101 B2) teaches a filler pipe that has a anchor bracket, an uncoated fuel-delivery conduit, a dual-coat flow gap, an inner surface, and a coating. 
	Willis (US 20190351759 A1) teaches a fuel tank fill assembly that has a bracket, a fuel filler pipe, a dual-coat flow gap, a first coating material, a second coating material, tabs, bridges, and a mount-support flange. 
	Britton (US 7328724 B2) teaches a corrosion-inhibiting liner that has an anchor bracket, a pipe, a band, and a mat. 
	Kito (US 20170089491 A1) teaches a fuel supply apparatus that has an anchor bracket, a fuel filler pipe, a gap, and a mount-support flange. 
	Giangrasso (US 6126119 A) teaches a pipe support insulation holder that has a band, a pipe, and an anchor bracket. 
	Levant (US 4490888 A) teaches a clamping band that has a pipe, a mount-support flange, a band, a top strap, a bottom strap, and a fastener. 
	Kito 2 (US 20150352948 A1) teaches a fuel supply system that has a band, an anchor bracket, a fastener, a top strap, a bottom strap, and a gap. 
	Basickes (US 6152412 A) teaches a suspension hanger that has a band, a top strap, a bottom strap, gaps, and a friction fit. 
	Kito 3 (US 20150274008 A1) teaches a fuel feeding device that has a band, a top strap, a bottom strap, a friction fit, and a fastener. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753   
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753